DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s cancellation of claim 1, and submission of new claims 2-15 in “Claims - 08/05/2021” is acknowledged. This office action considers claims 2-15 pending for prosecution.
Reasons for Allowances
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (see MPEP 1302.14).
Regarding independent claims 2, 9.  the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a display device comprising, inter alia, “a second gate electrode electrically connected to the first gate electrode (of a driver circuit first transistor) ; a semiconductor layer between the first gate electrode and the second gate electrode; wherein the second insulating layer is not provided between the semiconductor layer and the second gate electrode”, as recited in claim 2, and variation of those in claim 9.
The most relevant prior arts of references (US 20060108916 A1 to Koo; Jae-Bon et al. and references US  20110122355 A1 to Matsumuro; Tomonori) substantially discloses the features of the claims with the exception of the limitations indicated in the preceding paragraph.
Koo; Jae-Bon et al. teaches a display device comprising (Figs 2-5; [0076+]):
a driver circuit portion (250; [0076]) over a substrate (281), the driver circuit portion comprising:
a first transistor comprising:
a first gate electrode (211) over and in contact with an insulating surface;
a pixel portion over the substrate, the pixel portion comprising:
a second transistor (250) comprising:
a third gate electrode (251) over and in contact with the insulating surface;
a first insulating layer (283) over the third gate electrode;
an oxide semiconductor layer (280 in view of Matsumuro; Tomonori’s 9a Fig 7-6; [0107]) over and in contact with the first insulating layer;
a conductive layer (252/253) serving as one of a source electrode and a drain electrode; and
a second insulating layer (281) over the oxide semiconductor layer and the third gate electrode;
a pixel electrode (261; [0077]) over the second transistor (recited by claim 9 only); and
a capacitor (240; [0076]) electrically connected to the pixel electrode (261), wherein the capacitor comprises a capacitor electrode (241) over and in contact with the first insulating layer (recited by claim 9 only), 
wherein the second insulating layer (285) is in contact with the oxide semiconductor layer (280 in view of Matsumuro; Tomonori’s 9a Fig 7-6; [0107]) in a region where the conductive layer (252/253) and the oxide semiconductor layer (280 in view of Matsumuro; Tomonori’s 9a Fig 7-6; [0107]) overlap each other.
Another relevant prior art of references (US 20100271349 A1 to Liu; Yu-Chung et al.) discloses, in Fig 3H, a second gate electrode (316a) (electrically connected to) the first gate electrode 307a (of a driver circuit first transistor) ; a semiconductor layer (312) between the first gate electrode and the second gate electrode; wherein the second insulating layer (330) is not provided between the semiconductor layer (312) and the second gate electrode 316a. However Liu; Yu-Chung et al. could not relied for being electrically connected between first and second gate.
Moreover, Starting from US 20060108916 A1 to  Koo; Jae-Bon et al. there is no motivation for the person skilled in the art to modify a second gate electrode  (316a) electrically connected to the first gate electrode 307a (of a driver circuit first transistor) in the claimed way.    
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the claims 1 and 9 are deemed patentable over the prior art.
Regarding claims 3-8 and 10-15, these are allowed because these inherit the allowable subject matter from claims 2 and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 11, 2022